Citation Nr: 1112110	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-37 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression to include as secondary to service-connected disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from July 1964 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2007 and again in September 2009, the Board remanded this claim for additional development.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat; there is no credible supporting evidence that the claimed in-service stressors occurred; any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence. 

2.  A psychiatric disorder other than PTSD was not shown in service or until many years thereafter.  There is no credible evidence linking a psychiatric disorder other than PTSD to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2010).  

2.  The criteria for service connection for depression to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.301 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a sent to the Veteran in June 2002 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA and private treatment records.  Next, specific VA medical examinations pertinent to the issues were obtained.  The Veteran was also afforded VA examinations in connection with his claims.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2010).  The Board finds that the VA examinations obtained in this case are more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet.  App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  For the purposes of VA adjudication, "combat with the enemy" generally requires evidence of duties that involved more than the ordinary stressful environment experienced by all Veterans who served in Vietnam or any other combat zone.  This type of combat service may be evidenced by a combat military occupational specialty or the award of medals or decorations that are indicative of combat participation or acts of valor.  See Hayes v. Brown, 5 Vet. App. 60, 67 (1993).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg.  39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revised rule provides:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

PTSD

The Veteran claims he has PTSD as the result of stressor events, described in several statements he has submitted.  At the outset, the Board observes that evidentiary standards under the revised 38 C.F.R. § 3.304(f)(3) do not apply.  The Veteran has denied that he served in combat and has not endorsed fear of hostile activity; his alleged stressors are of a non-combat nature.  Accordingly, the Board turns its attention to whether there is credible supporting evidence to corroborate his alleged stressor events in service.  

The Veteran has been diagnosed with PTSD.  As to his stressors, as he is not a combat Veteran, the claimed stressors must be verified.  

The Veteran's service records show that he served in the United States Navy as a stock clerk.  This specialty is one which would generally not be expected to engage an enemy directly.  The Veteran did not receive any award, medal, or decoration indicative of combat service. DD Form 214.  The Veteran has not provided specific detail that would allow verification of any claimed combat service.  As such, the Board finds that the evidence of record is insufficient to establish that he engaged in combat with the enemy during his military service and corroboration of the claimed in-service events is required. 38 U.S.C.A. § 1154(b); Gaines v. West, supra; 38 C.F.R. § 3.304(d), (f) (2010).

To this end, the Veteran has been informed of the degree of detail needed to allow meaningful research of military records; however, the Veteran has submitted only general information in response.  The Veteran has offered several stressors.  He has stated that as a mount captain hi the military running a shuttle from Chu Lai to Da Nang and he saw body bags in Da Nang.  He reported witnessing seeing a soldier with part of his face missing.  He also reported smelling burning bodies.  (See, May 2003 statement).  He has also stated that he was at a bar in Saigon when he was off duty in 1965 and there was an explosion where he saw body parts.  He has reported that while he was aboard ship he stabbed a Vietnamese person who was trying to board to search through the garbage.  

With respect to other events described by the Veteran, he does not provide sufficient detail to allow meaningful research for the purpose of corroboration.  Specifically, he has not provided approximate dates within a two-month time period for any claimed event, nor has he provided the names or military units of killed or wounded servicemen.  As such, in the absence of a verifiable stressor, and the absence of sufficient detail to allow further verification research, service connection for PTSD is not warranted at this time.

It is noted that the RO put for efforts to the extent possible to verify the claimed stressors.  In June 2002, the RO requested the Veteran's personnel file and those records as well as the service treatment records were reviewed.  No verification was contained therein.  In January 2010, in an effort to verify the Veteran's claimed stressors, the RO asked the Veteran to provide more detailed and specific information regarding these incidents.  The Veteran did not respond with the information the RO sought.  In April 2010 the RO issued a formal finding of a lack of information required to corroborate the stressors.  

The Board notes that the VA's duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has not provided the specifics (i.e., dates, locations, and witnesses) necessary to verify his claimed stressors, and service-connection is thus not warranted.  It is noted that the Board remanded this claim in order to allow the Veteran the opportunity to submit such evidence.  Absent these specifics, VA is unable to confirm the Veteran's contentions.  As noted, here, the Veteran is not entitled to a combat presumption, in which case his lay statements could be accepted.  38 C.F.R. § 3.304(f)(2).  

In summary, the record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence corroborating any alleged non-combat stressor event.  Consequently, he has not met a threshold requirement for substantiating a claim of service connection for PTSD; the preponderance of the evidence is against his claim for such benefit; and the appeal in the matter must be denied.  Because there is no credible evidence supporting the Veteran's claimed stressors, the Board must conclude that the Veteran's PTSD was not incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


Depression

In addition to PTSD, VA and private records show that the Veteran has been diagnosed with various other psychiatric conditions during the course of the instant appeal.  These include depression, panic attacks, anxiety disorder and mixed depression.  See, e.g., VA treatment record of September 2004 and private treatment records, dated in February 2001, June 2001, March 2002, November 2001, February 2003, September 2003 and December 2003.  As the Veteran originally claimed service connection for depression, and pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has considered the merits of service connection for any diagnosed acquired psychiatric disorder.  However, the credible evidence of record fails to establish the in-service incurrence of any psychiatric condition.  The Veteran's service treatment records do not show that the Veteran complained of or sought treatment for any psychiatric problem or mental ailment during his military service.  His April 1969 separation examination report notes on clinical evaluation that the Veteran was psychiatrically normal.  The record shows that the first sought treatment for psychiatric complaints in 2001, over 30 years after discharge from military service.  The normal medical findings at the time of separation, in conjunction with the lapse of three decades between the Veteran's separation from service and the first clinical evidence of his claimed disorders is probative evidence against the claim of service connection.  Maxson v. Gober, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming denial of claim where a Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).

The Veteran has not asserted that he first experienced some psychological symptoms in service.  Nor has he contended any continuity of symptoms since service.  No medical professional has associated the diagnosed psychiatric disorders with service.  There is simply no credible evidence that establishes a causal or etiological link between the Veteran's current non-PTSD psychiatric conditions and his military service.  

In sum, entitlement to service connection benefits requires an injury or a disease that was incurred in service and resulted in a current chronic or persistent disability.  Although a number of current psychiatric diagnoses have been rendered, the competent and credible evidence of record does not establish that these conditions are a result of or otherwise related to the Veteran's military service. Thus, service connection for an acquired psychiatric condition must be denied.

To the extent that the Veteran has claimed that his current non-PTSD psychiatric conditions are secondary to a service-connected disability the claim has no merit.  He has specifically claimed that his depression is due to Hepatitis B.  Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)). The Board points out that although the Veteran at one time had applied for service connection for Hepatitis B, that claim was denied and remains unappealed.  The Veteran is not service connected for Hepatitis B.  Since service connection is not established for his Hepatitis B, the appellant's claim for entitlement to service connection for a non-PTSD psychiatric conditions on a secondary basis, must fail as a matter of law.  See 38 C.F.R. § 3.310 (2010).  In this instance, the law, and not the evidence, is dispositive of the claim, and therefore the claim should be denied because of lack of legal merit or of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus a discussion regarding service connection on a secondary basis is moot.  

The Board has duly considered the applicability of the benefit of the doubt doctrine. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric condition.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Service connection for PTSD is denied. 

Service connection for depression to include as secondary to service connected disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


